Fowler, J.
By section 1, of chapter 191, of the Revised Statutes, it is provided that “ costs shall follow the event of every action or petition, unless otherwise directed by law or by the court.” We are not aware that writs of mandamus are, by law or practice, excepted from the general rule, and see no good reason why the petitionee should be exempted from its operation. But there is no ground, apparent or suggested, upon which this court can allow the petitioner the costs of any delay in the court below, occasioned by the petitionee’s neglect of duty. The costs there are within the discretion of that court, and beyond our control. The petitionee’s neglect to obey the order was in contempt of the process of this court, and for it he might, perhaps, be punished by fine, were it deemed expedient to adopt the proper proceedings for that purpose. As, however, it appears that the object desired has been at length attained, though not within the period specified in the order, and there is no sugges*410\tion of any application for process for contempt, we think the petitioner should have judgment and execution for his costs arising in the suit here, and that further proceedings be thereupon stayed.